

STOCKHOLDER TENDER AND SUPPORT AGREEMENT
 
This Stockholder Tender and Support Agreement (this “Agreement”) is dated as of
October  21, 2009 between GenNx360 GVI Holding, Inc., a Delaware corporation
(“Parent”), GenNx360 GVI Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”), GVI Security Solutions, Inc.,
a Delaware corporation (the “Company”), and the parties listed on Annex I (each,
a “Stockholder”), each in the capacity as an owner of common stock, par value
$.001 per share (“Common Stock”), options to purchase Common Stock (“Options”),
and/or warrants to purchase Common Stock (“Warrants”) of the Company.
 
WHEREAS, as of the date hereof, each Stockholder is the holder of the number of
shares of Common Stock, Options and Warrants set forth opposite such
Stockholder’s name on Annex I, which, together with any Shares that are
hereafter issued to or otherwise acquired or owned by any Stockholder prior to
the termination of this Agreement, including pursuant to any exercise of Options
or Warrants, acquisition by purchase, or stock dividend, distribution, split-up,
recapitalization, combination or similar transaction are collectively referred
to herein as, the “Covered Shares”;
 
WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Agreement and Plan of Merger (the “Merger Agreement”) dated as of the
date hereof among Parent, Merger Sub and the Company, Parent and Merger Sub have
required that each Stockholder enter into this Agreement, and in order to induce
Parent and Merger Sub to enter into the Merger Agreement each Stockholder has
agreed to enter into this Agreement; and
 
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement, and the
other interpretative provisions set forth in Section 9.4 of the Merger Agreement
shall apply hereto as if such provisions were set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, Parent,
Merger Sub, the Company and each Stockholder hereto agree as follows:
 
ARTICLE 1
AGREEMENT TO TENDER
 
Section 1.01Agreement to Tender.  (a) Each Stockholder, solely in such
Stockholder’s capacity as a holder of the Covered Shares, agrees to validly
tender or cause to be tendered in the Offer all of such Stockholder’s Covered
Shares pursuant to and in accordance with the terms of the Offer.  As promptly
as practicable, but in any event no later than three Business Days after receipt
by such Stockholder of the letter of transmittal and related materials pursuant
to the terms of the Offer, each Stockholder shall:  (i) deliver to the
depositary designated in the Offer (the “Depositary”) a letter of transmittal
with respect to its Covered Shares complying with the terms of the Offer, all
certificates representing such Covered Shares, or such other evidence of
transfer as the Depositary may reasonably request in the case of a book-entry
transfer of any uncertificated Covered Shares, and all other documents or
instruments required to be delivered by other stockholders of the Company
pursuant to the terms of the Offer, and/or (ii) instruct the Stockholder’s
broker or such other Person that is the holder of record of any Covered Shares
beneficially owned by such Stockholder to tender such Covered Shares pursuant to
and in accordance with the terms of the Offer.  Each Stockholder agrees that
once its Covered Shares are tendered by such Stockholder that such Stockholder
will not withdraw any of such Covered Shares from the Offer unless and until the
Offer shall have been terminated by Merger Sub in accordance with the terms of
the Merger Agreement or this Agreement shall have been terminated in accordance
with Section 4.03.

 
 

--------------------------------------------------------------------------------

 

Section 1.02Merger Consideration.  Parent agrees to pay any amount of Merger
Consideration paid for each Share in excess of the Offer Price, promptly after
the Effective Time to each Stockholder in respect of such Stockholder’s Covered
Shares.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER
 
Each Stockholder represents and warrants to Parent and Merger Sub as to itself,
severally and not jointly, that:
 
Section 2.01Authorization; Binding Agreement.  As to each Stockholder who is a
natural Person: he or she has full legal capacity; the execution, delivery and
performance by such Stockholder of this Agreement and the consummation of the
transactions contemplated hereby are within his or her powers and authority; no
other Person has any legal or equitable rights with respect to the Covered
Shares; and, if this Agreement is being executed in a representative or
fiduciary capacity, the Person signing this Agreement has full power and
authority to execute, deliver and perform this Agreement.  If such Stockholder
is not a natural Person: such Stockholder is a business entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and the execution, delivery and performance by such Stockholder of
this Agreement and the consummation of the transactions contemplated hereby are
within such Stockholder’s corporate or organizational powers and have been duly
authorized by all necessary corporate or organizational actions on the part of
such Stockholder.  This Agreement constitutes a valid and binding agreement of
each such Stockholder enforceable against such Stockholder in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium and other similar applicable Law affecting creditors’
rights generally and by general principles of equity.
 
Section 2.02Non-Contravention.  The execution, delivery and performance by such
Stockholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not:  (i) violate any certificate of
incorporation, bylaws or other organizational documents of such Stockholder
which is an entity, (ii) violate any Law applicable to such Stockholder, (iii)
require any consent or other action by any Person under, constitute a default
under, or give rise to any right of termination, cancellation or acceleration or
to a loss of any benefit to which such Stockholder is entitled under any
provision of any agreement or other instrument binding on such Stockholder, or
(iv) result in the imposition of any Lien on any asset of such Stockholder
which, in the case of each of clauses (ii) through (iv), would impair or
adversely affect such Stockholder’s ability to perform its obligations
hereunder.  No governmental licenses, authorizations, permits, consents or
approvals are required in connection with the execution and delivery of this
Agreement by such Stockholder or the consummation by such Stockholder of the
transactions contemplated hereby, except for applicable requirements, if any,
under the Exchange Act and any other applicable U.S. state or federal securities
laws.

 
- 2 -

--------------------------------------------------------------------------------

 

Section 2.03Ownership of Covered Shares; Total Shares.  As of the date of this
Agreement, such Stockholder is the record or beneficial owner (as defined in
Rule 13d-3 under the Exchange Act) of the number of Covered Shares set forth
opposite such Stockholder’s name on Annex I hereto, and, as of the Acceptance
Date, all of such Stockholder’s Covered Shares will be free and clear of any
Lien and any other limitation or restriction, including any restriction on the
right to vote or otherwise transfer such Covered Shares, except as provided
hereunder or pursuant to any applicable restrictions on transfer under the
Securities Act.  As of the date hereof, such Stockholder does not own,
beneficially or otherwise, any equity securities, or securities convertible into
or exercisable for any equity securities of the Company other than as set forth
opposite such Stockholder’s name in Annex I.
 
Section 2.04Voting Power.  Such Stockholder has full voting power with respect
to its Covered Shares, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein, and full power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of such Stockholder’s Covered Shares.  None of such Stockholder’s
Covered Shares are subject to any voting trust or other agreement or arrangement
with respect to the voting of such shares, except as provided hereunder.
 
Section 2.05Broker’s Fees.  Except as provided in the Merger Agreement, no
investment banker, broker, finder or other intermediary is entitled to a fee or
commission from the Company or any of its Subsidiaries in connection with the
transactions contemplated by the Merger Agreement or this Agreement based upon
any arrangement or agreement made by or on behalf of such Stockholder.
 
Section 2.06Reliance by Parent and Merger Sub.  Such Stockholder understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon such Stockholder’s execution and delivery of this Agreement.
 
ARTICLE 3
ADDITIONAL COVENANTS OF THE STOCKHOLDERS
 
Each Stockholder hereby covenants and agrees, severally and not jointly, that:
 
Section 3.01Voting of Covered Shares.  (a) At every meeting of the stockholders
of the Company, and at every adjournment or postponement thereof, such
Stockholder shall, or shall cause the holder of record on any applicable record
date to, vote such Stockholder’s Covered Shares (to the extent that any of such
Stockholder’s Covered Shares have not been purchased in the Offer):  (i) in
favor of the adoption of the Merger Agreement and the transactions contemplated
thereby; (ii) against any agreement or arrangement related to any Takeover
Proposal, any liquidation, dissolution, recapitalization, extraordinary dividend
or other significant corporate reorganization of the Company or any of its
Subsidiaries, or any other transaction the consummation of which would
reasonably be expected to impede, interfere with, prevent or materially delay
the Offer or the Merger, that would reasonably be expected to cause the Company
to be in a breach of its representations, warranties or covenants set forth in
the Merger Agreement, or that would reasonably be expected to dilute materially
the benefits to Parent of the transactions contemplated by the Merger Agreement;
and (iii) in favor of any other matter necessary for consummation of the
transactions contemplated by the Merger Agreement, which is considered at any
such meeting of stockholders, and in connection therewith to execute any
documents reasonably requested by Parent which are necessary or appropriate in
order to effectuate the foregoing.
 
 
- 3 -

--------------------------------------------------------------------------------

 

(b)           Each Stockholder retains at all times the right to vote such
Stockholder’s Covered Shares in such Stockholder’s sole discretion and without
any other limitation on those matters other than those set forth in
Section 3.01(a) that are at any time or from time to time presented for
consideration to the Company’s stockholders generally.
 
Section 3.02Irrevocable Proxy.  In order to secure the performance of such
Stockholder’s obligations under this Agreement, by entering into this Agreement,
such Stockholder hereby irrevocably grants a proxy appointing each executive
officer of Parent as such Stockholder’s attorney-in-fact and proxy, with full
power of substitution, for and in such Stockholder’s name, to vote, express
consent or dissent, or otherwise to utilize such voting power in the manner
contemplated by Section 3.01(a) as such attorney-in-fact and proxy, in his or
her sole discretion, deems proper with respect to such Stockholder’s Covered
Shares.  Except as otherwise expressly set forth in this Section 3.02, this
Proxy is irrevocable notwithstanding the death, legal incapacity, dissolution or
other action of Stockholder.  The proxy granted by such Stockholder pursuant to
this Section 3.02 shall be revoked automatically, without any notice or other
action by any Person, upon termination of this Agreement in accordance with its
terms.  Such Stockholder hereby revokes any and all previous proxies granted
with respect to its Covered Shares.
 
Section 3.03No Transfers; No Inconsistent Arrangements.  (a) Except as provided
hereunder or under the Merger Agreement, such Stockholder shall not, directly or
indirectly: (i) transfer, including any sale, assignment, gift, pledge,
hypothecation or other disposition, directly or indirectly or by operation by
law, or consent to or permit any such transfer of, any or all of its Covered
Shares, or any interest therein, or create or permit to exist any Lien, other
than any restrictions imposed by applicable Law or pursuant to this Agreement,
on any such Covered Shares, (ii) enter into any contract or agreement with
respect to any transfer of such Covered Shares or any interest therein, (iii)
grant or permit the grant of any proxy, power of attorney or other authorization
in or with respect to such Covered Shares, (iv) deposit or permit the deposit of
such Covered Shares into a voting trust or enter into a voting agreement or
arrangement with respect to such Covered Shares, or (v) take or permit any other
action that would in any way restrict, limit or interfere with the performance
of such Stockholder’s obligations hereunder or the transactions contemplated
hereby or otherwise make any representation or warranty of such Stockholder
herein untrue or incorrect.
 
(b)           Any attempted transfer of Covered Shares, or any interest therein,
in violation of this Section 3.03 shall be null and void.  In furtherance of
this Agreement, such Stockholder shall and hereby does authorize the Company,
and the Company hereby agrees, to notify the Company’s transfer agent that there
is a stop transfer restriction with respect to all of its Covered Shares and
that this Agreement places limits on the voting and transfer of such
Stockholder’s Covered Shares; provided that any such stop transfer restriction
shall terminate automatically, without any notice or other action by any Person,
upon the termination of this Agreement in accordance with Section 4.03 and, upon
such event, Parent or the Company shall promptly notify the Company’s transfer
agent of such termination.

 
- 4 -

--------------------------------------------------------------------------------

 

Section 3.04No Solicitation; Other Offers.  Such Stockholder hereby agrees to
comply with the obligations imposed on the Company and its representatives
pursuant to Section 6.7 of the Merger Agreement as if a party thereto.
 
Section 3.05No Exercise of Appraisal Rights.  Such Stockholder agrees not to
exercise any appraisal rights or dissenter’s rights in respect of its Covered
Shares which may arise with respect to the Merger.
 
Section 3.06Legends.  If so requested by Parent, such Stockholder agrees that
its Covered Shares shall bear a legend stating that they are subject to this
Agreement; provided that the Company shall remove such legend upon the
termination of this Agreement in accordance with Section 4.03.
 
Section 3.07Documentation and Information.  Such Stockholder:  (i) consents to
and authorizes the publication and disclosure by Parent of the Stockholder’s
identity and holding of Covered Shares, the existence, terms and conditions of
this Agreement, the nature of the Stockholder’s commitments and obligations
under this Agreement and any other information, in each case, that Parent
reasonably determines is required to be disclosed by applicable Law in any press
release, the Offer Documents, or any disclosure document in connection with the
Offer, the Merger, any transactions contemplated by the Merger Agreement or this
Agreement, and (ii) agrees promptly to provide to Parent true and complete
information as Parent may reasonably require for the preparation of any such
disclosure documents.  Such Stockholder agrees to promptly notify Parent of any
required corrections with respect to any written information supplied by
Stockholder specifically for use in any such disclosure document, if and to the
extent that any shall have become false or misleading in any material respect.
 
ARTICLE 4
MISCELLANEOUS
 
Section 4.01Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,
 
if to Parent or Merger Sub, to:
 
c/o GenNx360 Capital Partners, L.P.
300 Park Avenue, 17th Floor
New York, New York 10022
Attention:  Matthew Guenther
Fax:  (212) 572-6472
 
with a copy (which shall not constitute notice) to:
 
Nixon Peabody LLP
437 Madison Avenue
New York, NY 10022
Attention:  Bradley C. Vaiana
    Bryan C. Goldstein
Fax:  (866) 402-1171


 
- 5 -

--------------------------------------------------------------------------------

 

if to the Company, to:


GVI Security Solutions, Inc.
2801 Trade Center Drive, Suite 120
Carrollton, TX 75007
Attention:  Steven E. Walin
Fax: (972) 245-7333
 
with a copy (which shall not constitute notice) to:
 
Cooley Godward Kronish LLP
1114 Avenue of the Americas
New York, NY 10036
Attention:  Alison Newman
Fax:  (212) 479-6275
 
if to any Stockholder, to it at that address specified on Annex I, with copies
to the persons identified therein,  or to such other address or facsimile number
as such party may hereafter specify for the purpose by notice to each other
party hereto.  All such notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. on a Business Day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed to have been received on
the next succeeding Business Day in the place of receipt.
 
Section 4.02Further Assurances.  Each Stockholder shall, from time to time,
execute and deliver, or cause to be executed and delivered, such additional or
further transfers, assignments, endorsements and other instruments as Parent or
Merger Sub may reasonably request to carry out the transactions expressly set
forth in this Agreement.
 
Section 4.03Termination.  (a) This Agreement shall terminate automatically,
without any notice or other action by any Person, upon the earlier of (i) the
termination of the Merger Agreement in accordance with its terms, and (ii) the
Effective Time.
 
(b)           Notwithstanding the foregoing, nothing set forth in this
Section 4.03 or elsewhere in this Agreement shall relieve any party hereto from
liability, or otherwise limit the liability of any party hereto, for any breach
of this Agreement.
 
Section 4.04Survival of Representations and Warranties.  The representations and
warranties contained herein and in any certificate or other writing delivered
pursuant hereto shall not survive the Effective Time as to any Stockholder not
in breach of this Agreement at such time.

 
- 6 -

--------------------------------------------------------------------------------

 

Section 4.05Amendments and Waivers.  (a) Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to be bound thereby or, in the case of a
waiver, by each party against whom the waiver is to be effective.
 
(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  No failure or delay to
exercise any right, power or privilege nor any waiver as to any Stockholder
shall operate as a waiver as to any other Stockholder.  The rights and remedies
herein provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable Law.
 
Section 4.06Expenses.  All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense, provided
that the Company shall pay the legal expenses of the Stockholders associated
with the negotiation and preparation of this Agreement.
 
Section 4.07Binding Effect; Benefit; Assignment.  (a) The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
assigns.  No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns.
 
(b)           No Stockholder may assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the consent of Parent and
Merger Sub.  Parent and Merger Sub may transfer or assign its rights and
obligations under this Agreement, in whole or from time to time in part, to one
or more of its Affiliates at any time.
 
Section 4.08Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, other than manditorily
applicable provisions of the General Corporation Law of the State of Delaware,
without regard to the conflicts of law rules of such State.
 
Section 4.09Jurisdiction.  The parties hereto agree that any proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in any federal court located in the State of New York and each of the
parties hereby irrevocably consents to the exclusive jurisdiction of such court
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that such Stockholder may now or hereafter have to the laying of the
venue of any such suit, action or proceeding in any such court or that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  Process in any such proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 4.01 shall be deemed effective
service of process on such party.

 
- 7 -

--------------------------------------------------------------------------------

 

Section 4.10Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 4.11Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement shall become effective as to any Stockholder upon signature by such
Stockholder and Parent regardless of whether any other Stockholder has or does
execute this Agreement.
 
Section 4.12Entire Agreement.  This Agreement constitutes the entire agreement
between all of the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to its subject matter.
 
Section 4.13Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such a determination, this Agreement shall be modified so as to
affect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
 
Section 4.14Specific Performance.  The parties hereto agree that each of Parent
and Merger Sub would be irreparably damaged if for any reason any Stockholder
fails to perform any of its obligations under this Agreement, and that each of
Parent and Merger Sub would not have an adequate remedy at law for money damages
in such event.  Accordingly, each of Parent and Merger Sub shall be entitled to
specific performance and injunctive and other equitable relief to prevent
breaches of this Agreement by a Stockholder or to enforce specifically the
performance of the terms and provisions hereof by each Stockholder, in addition
to any other remedy to which they are entitled at law or in equity.
 
Section 4.15Stockholder Capacity.  Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall limit or restrict any
Stockholder who is a director or officer of the Company from acting in such
capacity.  This Agreement shall apply to each Stockholder solely in each
Stockholder’s capacity as a holder of the Covered Shares.
 
Section 4.16Stockholder Obligations Several and not Joint.  The obligations of
each Stockholder hereunder shall be several and not joint and no Stockholder
shall be liable for any breach of the terms of this Agreement by any other
Stockholder.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by the parties hereto on the dates set forth opposite such party’s
signature below to be effective as of the day and year first above written.


GVI SECURITY SOLUTIONS, INC.
   
By:
   Name: Title:  
GENNX360 GVI HOLDING, INC.
   
By:
   Name: Title:    
GENNX360 GVI ACQUISITION CORP.
   
By:
   Name: Title:

 
[Signature Page to Tender and Support Agreement]
 
 

--------------------------------------------------------------------------------

 


STOCKHOLDER
  

 
[Signature Page to Tender and Support Agreement]
 
 

--------------------------------------------------------------------------------

 

ANNEX I
 
 
 
Stockholder
 

 
Address for Notice
 
Common Stock 
owned as of 
___________,
2009
 
Options 
owned as of 
___________,
2009
 
Warrants 
owned as of 
___________,
2009
   
Total Covered
Shares 
owned as of 
___________, 2009
 
 
                                 

 
 

--------------------------------------------------------------------------------

 